SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

927
KA 10-02197
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JACOB E. LAMBERTSON, ALSO KNOWN AS JACOB E.
LAMPERTSON, ALSO KNOWN AS JACOB LAMBERTSON,
DEFENDANT-APPELLANT.


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered November 1, 2010. The judgment convicted
defendant, upon his plea of guilty, of rape in the third degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court